     Case 3:17-cr-00103-RGJ-CHL Document 51 Filed 01/12/21 Page 1 of 1 PageID #: 190
      Case 1:21-tp-20008 Document 1 Entered on FLSD Docket 01/27/2021 Page 1 of 39

PROB 22                                                                                                              DOCKET NUMBER (Tran. Court)
(Rev. 2/88)
                                                                                                                          0644 3:17CR00103
                            TRANSFER OF JURISDICTION                                                                 DOCKET NUMBER (Rec. Court)

                                                                                                                     1:21-tp-20008-Moore
NAME AND ADDRESS OF PROBATIONER/SUPERVISED RELEASEE                           DISTRICT                               DIVISION

                                                                              Western District of Kentucky                      Louisville
                                                                              NAME OF SENTENCING JUDGE
David Perez
                                                                             Rebecca Grady Jennings, U.S. District Judge
Miami, FL
                                                                              DATES OF                  FROM                      TO
                                                                              SUPERVISED RELEASE

                                                                                                      7/20/2020                  7/19/2022
OFFENSE
Theft from a Health Care Benefit Program; Health Care Fraud; Theft from a Health Care Benefit Program; Health Care Fraud;
Aggravated Identity Theft
                                                                                                                             JAO


PART 1 - ORDER TRANSFERRING JURISDICTION
                                                                                                               Jan 27, 2021

UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF KENTUCKY
                                                                                                                                  Miami


         IT IS HEREBY ORDERED that, pursuant to 18 U.S.C. 3605, the jurisdiction of the probationer
   or supervised releasee named above be transferred with the records of this Court to the United States
   District Court for the Southern District of Florida                           upon that Court’s order
   of acceptance of jurisdiction. This Court hereby expressly consents that the period of probation or
   supervised release may be changed by the District Court to which this transfer is made without further
   inquiry of this court.*

                                  January 12, 2021


                                        Date                                                     United States District Judge

*This sentence may be deleted in the discretion of the transferring Court.
PART 2 - ORDER ACCEPTING JURISDICTION


UNITED STATES DISTRICT COURT FOR THE                   SOUTHERN              DISTRICT OF              FLORIDA



         IT IS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised
   releasee be accepted and assumed by this Court from and after the entry of this order.




                  1/14/2021
                Effective Date                                                        United States District Judge
Case 1:21-tp-20008 Document 1 Entered on FLSD Docket 01/27/2021 Page 2 of 39
Case 1:21-tp-20008 Document 1 Entered on FLSD Docket 01/27/2021 Page 3 of 39
Case 1:21-tp-20008 Document 1 Entered on FLSD Docket 01/27/2021 Page 4 of 39
Case 1:21-tp-20008 Document 1 Entered on FLSD Docket 01/27/2021 Page 5 of 39
Case 1:21-tp-20008 Document 1 Entered on FLSD Docket 01/27/2021 Page 6 of 39
Case 1:21-tp-20008 Document 1 Entered on FLSD Docket 01/27/2021 Page 7 of 39
Case 1:21-tp-20008 Document 1 Entered on FLSD Docket 01/27/2021 Page 8 of 39
Case 1:21-tp-20008 Document 1 Entered on FLSD Docket 01/27/2021 Page 9 of 39
     *
#'    Case1:17-mj-03197-JG
     Case  1:21-tp-20008 Document 1 1Entered
                           Document          on on
                                       Entered  FLSD  Docket
                                                   FLSD      01/27/2021
                                                        Docket 08/28/2017Page 10 1ofof3911
                                                                           Page


               Case 3;17-cr-00lO3-TBR ASEALEDA Document10 Filed 08/01/17 Page 1 of1 PagelD #:27

         AQ 442 (R:e.1l/lI)ArrutWaronl


                                          U NITED STATES D ISTRICT COURT
                                                                   forthe
                                                         W eslern DistrictofKentucky                                               .



                        United StalesofAm erica
                                                                                                    I/2-31617-G-ooi'v.'n
                                    V.                               )
                                                                     )         CaseNo. 3:17-cr-DD1D3-TBR
                               David Perez                           )
                                I
                                vllam l,FL                           )
                                                                     )
                                                                     )

                                                       A R R EST W AR R AN T
     To:         Any authorized Iaw cnforcementofj-
                                                  iccr

                YOU ARE COM M ANDED toarrestnndbringbetbrcaUnitedStatesmagistratejudgewithoutunnecessarydelay
     n;rl???eof-rsonJnbearrcsteçl) DavidPerez                                                                                                                        .
     wl
      ao isaccusedof-anoffenscorviolationbasedonthefbllowingdocumentfiledwilhthecourt:

     '
     :
     / Indictment             n SupersedingIndictment (7 Illfbrmation O Supersedinglnfolmation O Complaint
     O ProbationVïolationPetltion            (D Stpervised ReleaseViolation Pelition            O Viola:ionNoIice O OrderoftheCourt
     n isoffense is briefly described asfollows:
          Ti
           tle 10 U.S.C.jj2;669'
                               .1347'
                                    ,102sa:
          Aiding and Abetting'
                             ,Theftfrôm a HeaIth Care BenefitProgram; '

          HealthCare Fraud;AggravatedIdenti  tyTheft.                                                       . .,.1I
                                                                                                                        ,t   N4 .w.
                                                                                                                       ':. v ' . *'
                                                                                                        -v:
                                                                                               2 1 '.                        #'''..    . '
                                                                                                                                      ''   %q
                                                                                            z:d .. g:-œl'.t* .ye -.               '-- .
                                                                                                                          -kuy. =Nqh
                                                                                                                                             x
                                                                                                                                          . tz
                                                                                                .                . :    5
                                                                                                                        5-,                    qd
                                                                                                  z $             : G.  s.    .           w
                                                                                             . r         ; t''îôq. (, t Al$-..w'
                                                                                                                    .     -1  ..           :
                                                                                            . ., '       ....; . .;...:g. ...wy )..; .,y)v. j. hjk
                                                                                        .       ,     'd.
                                                                                                        *j
                                                                                                        .
                                                                                                         y.r,. . .0kj
                                                                                                                 q..u.k.e>. '.#..e:0.
                                                                                                                                    ye
                                                                                                                                     .
                                                                                                                                     :    &'q T
                                                                                                       ''                 ).
                                                                                                                           !:.ts-.
                                                                                                           A... rj
                                                                                                                 ..
                                                                                                                  '
                                                                                                                  ,
                                                                                                                  i e '.r
                                                                                                             . .
                                                                                                       ekc*l
                                                                                         ...                                                  .

     Date:          08/01/2017                                                           u,                         ,)
                                                                                                                     -:;
                                                                                                                       ,=,:
                                                                                                                          v                       '
                                                                                         &, s
                                                                                               !kp'
                                                                                                  z='
                                                                                                   9'
                                                                                                    -
                                                                                                    I
                                                                                                    Z'#o.
                                                                                                        gl3*r
                                                                                                    *' ..
                                                                                                        *J
                                                                                                        ux
                                                                                                            -i
                                                                                                             /'
                                                                                                             ''à
                                                                                                               '.
                                                                                                                !n
                                                                                                                 ,lc/u'rt,.
                                                                                                            1 Q* W ''
                                                                                                                          ?
                                                                                                                       àvo-.#.r. /
                                                                                          -.
                                                                                            .- .
                                                                                               .t
                                                                                                            I A. y,..
                                                                                                                    .ss ..  ,y
                                                                                                                            ..
                                                                                                                             ,
                                                                                                                             .
                                                                                                                                z ..p
     City and state:       LouisvilejKY                                      Vanessa L.Arm src q,Clerk, sjDAK?Depu!            .y Clerk
                                                                                          h.1Jl..-.
                                                                                                  az?
                                                                                                  Q .?e nuen   .z
                                                                                                               t....a
                                                                                                                    --
                                                                                                                     p
                                                                                                                     .lz/l.,lK
                                                                                                     N- %.-. .' . .<'e.œd*...4I


                                                                  Return
                Thisw arranlwas received ol
                                          :(klnle)                        ,and thepeuon wasarrested ol)ltisnel .                                      ..- ..-- - .
     at(ril
          ),and.
               ç/t
                 v/c/

     Date:
                                                                                                4rres:ingolhc-er'
                                                                                                                .
                                                                                                                çsignature

                                                                                                    /2z-Fz1/bïtl??r7l?l:,rfllt/Iillq'
*    Case1:17-mj-03197-JG
    Case  1:21-tp-20008 Document 1 1Entered
                          Document          on on
                                      Entered  FLSD  Docket
                                                  FLSD      01/27/2021
                                                       Docket 08/28/2017Page 11 2ofof3911
                                                                          Page
                           >                               M
      C+ e 3:17-cr-00103-TBK 3EALED* Document1 Filed 08/01/-. Page 1of10 PagelD #:1
     è*

                                     (s
                                     oA
                                      %Ea
                                       j qLE D                                    F ILEn
                                                                             VM ls% LAqusmx jcuax
                                    U NITED STATES DISTM CT COURT
                                    W ESTERN D ISTRICT 0F KENTUCKY
                                                                                  àIJC C 1@2lï
                                             AT LOUISW LLE
                                                                             tls nlsm lcT COORT
          UNITFD STATES OF AX
               ,                     RICA                                  wEài'N.DlslKENaco
                                                                      W DIG M ENT

                                                                 xo. ; l7-y-fig
                                                                     18U.S.C.92
          DAVID PEREZ                                                18U.S.C.#669
          OSM ARO RUIZ                                               18U.S.C.j982
                                                                     18U.S.C.51028
                                                                     18U.S.C.9 1028A
                                                                     18U.S.C.9 1347
                                                                     21U.S.C.9853


          The Grand Jury charges:
                                                COUNTS l-6
                                    ('
                                     fhe;A m aHealthCareBeneftProgram)
                   On oraboutand Y tween October 16,2013,and Jazmary 3,2014,in tlte W emem DisG ct

          of Ko tuck'y,JeFerson County,Kcntucky,the defendants, DAW D PEREZ and OSM AKO

          RUIZ,aidedandabettedbyeachothtrandoëers,hmwingly andwillfullytmbezzlc stoleand,
          withoutlaw fulauthoritysconvehed to their own use and the use ofothers money,pm perty and

          assetsofahealth carebenestpropam,to wit: on tlledateslisted below and on otheroccu ions,

          PEREZ and RUIZ,through W ellness Medicaland Rehabilittion Center,lnc.(W e11ness),a
          business operating at4229 Bardstown Road in Iruisville,Kentucky,billed Hum ana Insurance

          Company (Humana) for injections which were never adminçstemd to a paNent Humana
          subsequently billed United Food and Com mercialW orkers Union Ircal 227 and Employ=

          HealthandWelfazePlan IW C 227)forthesefalsechazges,andW C 227paidforaportionof
          iese false cY ges.UFC 227 isahealth careboneâtprogram .
 Case1:17-mj-03197-JG
Case  1:21-tp-20008 Document 1 1Entered
                      Document          on on
                                  Entered  FLSD  Docket
                                              FLSD      01/27/2021
                                                   Docket 08/28/2017Page 12 3ofof3911
                                                                      Page
  cqs
    'e a:17-cr-oo103-TBra SEALED* Docum ent1 Filed 08/01/-. Page 2 Of10 PagelD #:2



     COUNT PATV NT              DATE OF        CLM M RECEIVED                 AM OUNT
                                SERW CE                                    BR LEDZ AD
      '1          G.R.S.     Novem ber 11,2013   January 3,2014            $2,550/$1,912.50

        2         G.R.S.      December9,2013         January3,2014           $4,200/$3,150
         3         G.K S     December26,2013       December27,2013            $1,0* /$750

         4         A.P.D.     Octoberl6,2013       December20,2013           $3,400/$1,275
         5         A.P.D.    November18,2013       Decembtr20,2013           $3,400/$1,275

         6         A.P.D      Decem berl0,2013     December20,2013          $5,250/$1,256.25

             ln violation ofTitle 18,Unite StatesCode,Sections2 and 669.
                                                              .




     The Gm nd Juryfurthercharges:

                                           COUNTS 7712
                                            -        --   -


                                         (Hea1thCareFraud)
             On oraboutand between October 16,2013,and January 3,2014,in the W estc District
     of Kentucky,JeFerson Cotmty,Kentucky,the defendants,DAVD PEREZ and O SM ARO

     RUIZ, aided and abetted by each other and others,u owingly and willfully executed and

     attemptedtoexecuteaschemetoobtainmoneyownedbyHumanaImmlmnceCompanytHttmanal
     andUaited FG and CommercialW orkersUnion Local227andEmployersHealthand W elfare

     Plan IUFC 227),both health care beneit programs,by meaas of false and h'
                                                                            audulent
     mpresene ons and prom ise.s in connection with tlm delivery of and pam ent for health care

     benests,ittm s,and serviccs,to wit: on the dateslisted below and on otheroccc ions,PEREZ

     and RUIZ,through W ellness Medicaland Rehabilitaion Center,Inc.(W elhess),a business
     operatingat4229BardstownRoadinLouisville,Kentucky.billedHllmanaforinjectionsthatwere
      neveradm inistered to apatient. Humanasubsequently billedU FC 227 forthese false charges.
 Case1:17-mj-03197-JG
Case  1:21-tp-20008 Document 1 1Entered
                      Document          on on
                                  Entered  FLSD  Docket
                                              FLSD      01/27/2021
                                                   Docket 08/28/2017Page 13 4ofof3911
                                                                      Page
                               >                                      m
  Case 3:17-cr-00103-TBR SEALEDA Docum ent1 Filed 08/01/w. Page 3 of10 PagelD #:3



     Co UNT PAH ENT                DATE OF SERW CE           CLAIM              A M OIJNT
                                                            QECEIVED           BILLED/PM D
           7          G.R.S.       November11,2013         January3,2014       $2,550/$1,912.50

           8          G.R.S.        December9,2013         January3,2014        $4,200/$3,150
           9          G.R.S         December26,2013       December27,2013        $1,000/$750
       .   10         A.P.D.         October16,2013       December20,2013       $3,400/$1,275
           11         A.P.D.        November18,2013       December20,2013       $3,400/$1,275
           12         A.P.D         December10,2013       December20,2013      $5,250/$1,256,25


                In Wolation ofTitle 18,United SltesCode,Sections2 arld 1347.



     'lxeGrand Jury furthercharges:
                                              COUNTS 13-15  -


                                   (rheâ from aHealthCareBenelk Programl
                OnoraboutandbetweenOctober14,2013,andDecemberl1,2013,intheW estem Distrid

     of Kentucky, JeFerson County, Kentucky, the defendants, DAVID PEREZ arld OSM ARO

     RUIZ,aidedandabettedbyeach otherandothers,knowinglyandwillfully embezzlc stole,and
     withoutlawfulauthority converted to theirown use and the use ofothersm oney,property,and

     M setsofa health carebeneftprogram ,to wit: on the dateslisted below and on otheroccasions,

     PEREZ andRUIZ,throughHeealthyLifeCenter,Inc.,abtksinessoperatinjat4229Bardstown
     RoadinIm isville,Kentucky,billedHumanaInsllmnceCompany(Httmana)forinjedionsthat
     wereneveradministered to a patient. Hllm rma subsequentlybilled United Food and Commercial

     WorkersUnion Local227andEmployersHealthand WelfarePlan (UFC 227)forthesefalse
     charges,and UFC 227 paid fora portion ofthesefalsecharges. UFC 227 isahealth carebenefit
                                                                           .




     Pro>        .


                                                      3
 Case1:17-mj-03197-JG
Case  1:21-tp-20008 Document  1 1Entered
                        Document         on on
                                   Entered  FLSD FLSDDocket
                                                       Docket01/27/2021
                                                               08/28/2017Page 14 5ofof3911
                                                                           Page
                                                         - F>
                        >                    - - - -

  Case 3:17-cr-O0103-TBR 3EALEDW Docum ent1 Filed 08/0D-. Page 4 of10 PagelD #:4
  4j


       COUNT PATV NT                DATE OF               CLAEW                AM O UNT
                                    SERNICE              RECEIVED             BW LEDV AJD
          13         L.M .M      October14,2013      Decemberl1,2013          $5,250/$3,937.50
          14        L.M .M .     November1,2013       DKember11,2013            $1,000/$375

          15         L.M .M .    November6,2013       December11,2013         $J,250/$3.937.50

               ln violation ofTitle 18,United StatesCode,Sections2 and 669.



       n e Cr= d 71)r),furthercharges;
                                             COUNTS 16-18
                                            (HealthCareFraud)
               Onoraboutmldbetween October14,2013,andDecember11,2013,in theW estem Disd ct

       of Kenm cky, Jeferson Cotmty, Kenm cky, the defene ts, DA VD PEREZ and OSM ARO

       RIJlz, aided and abetted by each other and others, lœ owingly and willfully executed and

       attemptedtoexecuteaschmuetoobtainmoneyownedbyHumanalnsllmnceCompanytH= =al
       and United Food and Comm ercialW orkersUnion Im al227 and EmployersHealth and W elfare

       Plan (UFC 227),both health care benest programs,by means of false and fraudulent
       representations and prom ises in connection with tile delivery of and payment for health care

       btneits,items and se> ioes,to wit: on the dateslisted below alld on otheroccasions,PEREZ

       and RUIZ,through Healthy Life Center,1nc.,a business operating at4229 Bardstown Road in

       lraisville,Kentucky,billed Hllmana forinjectionsthatwere neverndministered to a patient.
       Hum ana subsequently billedU FC 227 forthese false charges.

        COU NT PATIENT              DATE O F             CLM M RECEM D              AM OUNT
                                    SERW CE                                      BILLED/PAD
            16        L.M .M      October14,2013         December11,2013         55,250/$3,937.50

            17       L.M .M .     November1,2013         December1),2013           $1,000/$375


                                                     4
 Case1:17-mj-03197-JG
Case  1:21-tp-20008 Document 1 1Entered
                      Document          on on
                                  Entered  FLSD  Docket
                                              FLSD      01/27/2021
                                                   Docket 08/28/2017Page 15 6ofof3911
                                                                      Page
  Ca/e3:17-cr-00103-TBR> JEALED* Document1 Filed 08/01/.
                                                       G
                                                       - .Page 5 of10 PagelD #:5



        18        L.M .M .   November6,2013            Decembc 11,2013     $5,250/$3,937.50

          ln violation ofTitle 18,United StatesCode,Sections2 and l347.



    TheGrand Jury charges:
                                             C0 UNTS 19-24
                                                  -   -   -


                             (n eAfrom aHealthCareBeneftPropam)
             On oraboutand between January 14,2014,and Aplil29,2014,in theW estem Districtof

    Kentucky,JeFerson County,Kentucky,thedefendanl,DAW D PEREZ and OSM ARO RITIZ,
    aidedand abettedby each otherandotbers,know ingly and willfullyem bezzledastole,and without
    lawfulaulority convtrted to theirown use and tlleuseofothersmoney,property,and assetsofa

    health carebenestprogrm to wit:on thedateslistedbelow andon otheroccasions,PEREZ and

     R'TIA tlrougb Healthy Life Center,Inc.,a business op> ting at4229 Bardstown Road in
     Louisville,Kenmcky,billedUnitedHeatlcare(UHC)forinjectionsthatwereneveradministered
     tö a patient. U HC subsequently billed Com mercialBarge Line Company W elfare BeneftPlan

     (CBL-W BP)fortimsefalsechargesandCBL-W BPpaidforapolonofthesefalsecharges.CBL-
     W BP isa health care benefitprogram .
      CO UNT PATIEN T             DATE OF             CLAIM RECEIVED         AM O UNT
                                  SERW CK                                   BR A ED/PATD
         19          Y.V.      January14,2014             April1,2014        $1,0* /5620
         20          Y.V.      February 19,2014           April1,2014      $5,100/$2,213.40

         21          Y.V.       March 11,2014             April1.2014     $2,792.40/$2,792.40

         22          K D.       Febm ary5,2014            April14,2014      $5,100/$439.32

         23          R.D.       M arch 1#,2014            April29,2014      $1,000/$499.80
         24          R.D.        Aplil21,2014             April29,2014     $2,625/$1,405.25
 Case1:17-mj-03197-JG
Case  1:21-tp-20008 Document 1 1Entered
                      Document          on on
                                  Entered  FLSD  Docket
                                              FLSD      01/27/2021
                                                   Docket 08/28/2017Page 16 7ofof3911
                                                                      Page
                      >                .              O
  Case 3:17-cr-O0103-TBR =EALED* Docum ent1 Filed 08/01/-                Page 6 of10 PagelD #:6



          In violation ofTitle 18,United StatesCode,Sections2 and 669.



    n e fH nd Jury fe ercharges;
                                          COUNTS 25-30
                                        tHealthCareBraudl
          On oraboutand between January 14,2014,and Apdl29,2014,in the W estem Disd ctof

    Kentucky,Jefferson Cotmty,Kenhmky,the defendants,DAW D PEREZ and OSM ARO RUIZ,

    aided and abetted by each other and oi ers,u owingly and willfully executed and attempted to

    executea schemeto obtain money ownedby United Healthcare IUHCIand CommercialBarge
    LineCompanyWelfareBeneftPlan(CBLW BP),b0tàhealthcarebenestprogams,bymeansof
    falseand H udulentrepresentationsand promisesin connection witlzthe deliveryofandpayment

    for health care benests, item s and services,to wit: on the dates listed below and on other

    occasioM ,PEQEZ and RIJIZ,through Healthy Life Center,Inc.,a business operating at4229

    BardstownRoadinLouisWlle,Kentucky,billedUHC forinjecéonsthatwereneveradministered
    to apaient.UHC subsequentlybilled CBL-W BP fori esefalsecharges.

     COUNT PATV NT               DATE O F             CLA:H                   AM O UNT
                                 SERW CE             RECEB I D              BILLEDY M D
        25          Y.V.      January14,2014         April1,2014              $1,000/$620
        26          Y.V.      Febnzary 19,2014       April1,2014            $5,100/$2,213.40

        27          Y.V.       M= h 11,2014          April1,2014          $2,792.40/$2,792.40

        28          R.D.      Febnlaly 5,2014        April14,2014            $5,100/$439.32
        29          R.D.       Mareh 18,2014         April29,2014            $),000/$499.80

        30          R.D.        April21,2014         April29,2014           $2,625/$1,405.25

             ln violation ofTitle 18,United StatesCe e,Secuons2 and 1347.
 Case1:17-mj-03197-JG
Case  1:21-tp-20008 Document  1 1Entered
                        Document         on on
                                   Entered  FLSD  Docket
                                               FLSD Docket01/27/2021
                                                            08/28/2017Page  17 8ofof3911
                                                                         Page
                                                       > -       .
  Cïse 3:17-cr-00103-7B8 JEALED* Docum ent1 Filed 08/01,. . Page 7 of10 PagelD #:7



    TheGrand Jury fte ercharges:

                                          COUN TS 31-33
                                     (Ar avatedIdentityTheA)
           On or about Apdl 1,2014, in tht W estern DisG ct of Kenttzcky, Jeferson County,

     Kentucky,the defendants,DAW D PEREZ and OSM A RO RUIZ,aided and abttted by each

    ottlerand othea,u owinglykansferrtd,possesset andused,withoutlawfulauthorityame-qnRof
    idenv cation ofanotherpersonodltring and in relation to heealth care fraud,ascharged in Colmtq

    25-27ofthisIndictment to wit: PEREZ and RUIZ tksed Dr.I.V.M .'Sname andprovidernumber

    onbillingstatemenà toUnitedHealthcare,allegingthatDr.I.V.M.admiistered injecionsto
    patientY .V.fhltwere neveradm iniqtered by Dr.I.V.M .

           Invioladon ofTitle 18,UnitedStatesCode,Sections2 and 1028A .



                                    NOTICE OF FORFEITURE
           M aresultofcom m ie gvioladonsofTitle l8,Unie StatesCode,Secions669,1028A,

    and l347,asallegM in thisIndictmentathedefendants,DAW D PEREZ and OSM ARO RIJIA
    shallforfeitto tbeUnited States,any and allprop> ,rtaland personal,tbatconstitutesorig
    derivet directlyazldindirectly,from Fossproceedsobtained asaresultoftlkeseoffenses.
          PursllrmttoTitlel8,UnitedStatesCode,Sec:ons982(a)(2)(B)and(a)(7),and 1028,and
    Title 21,United StatesCe e,Secfon 853.

                                              AIRUEPfm'


    JO    E.KUI!N JR.
    IN TEDSTATfSArroaxEy
    JEK:DW :1b:08012017
 Case1:17-mj-03197-JG
Case  1:21-tp-20008 Document 1 1Entered
                      Document          on on
                                  Entered  FLSD  Docket
                                              FLSD      01/27/2021
                                                   Docket 08/28/2017Page 18 9ofof3911
                                                                      Page
                                                                                         >                -
'
    Câse 3'17-cr-001O3-TB8. 3EALED* Document1 Filed 08/01,-. Page 8 of10 PagelD #:8



     UM TED STATESOF AMEMCA v.DAVID PEREZ andOSMA RO RUIZ
                                                         PE N A L T 1E S
     Counts1-30:         NM 10m .5250,
                                     000/b0th/> 3yrs.SupH sedRtle- (eachcct    mt)
     Countz31-33:        NL2m ./1230,
                                    * 3dh/NM 1yç.Stt pervisedRelex- (ccnsecutivetocotmts140)(oachcolznt)
     Forfeiqzre
                                                            N()T IC E
     ANY PEM ON CONVICTED OFAN OFFENSEAGM NST THEUNITED STATESSHALLBESUBJEG TO SPECIAL
     A&SEKSMENTK FM RESTITIJTION & COSTS.

     SPECIAL ASSESSM EM Y
     18U.S.C.I3013lm uirestMtaspxialAtvssmeatshallbeimp-e foreacbcountofaconvi
                                                                             çtionofofrm> scommi
                                                                                               ttedafkr
     November11,1984.asfollows:
              M is/meant
                       m            $25percolmt/indivi
                                                     dual             Felony:      $100percount/individual
                                    $125yrcolmt/other                              $400Nrcotlnt/oter
     FINXS
     Inaddidontoanyofte aboveassestnents,youmayalsobeseatencedtoNyafinr.Suc:5neisdueimmediatdvunlerssthecourt
     issuu aaorerrequiringpaymentbyaHA#-z- m'
                                            norsdstltuaninenllmM xhedule.YoushallprovidetheUdtedStatc Atto> y's
     Omcewithacu= tmal  ningadA ssfortbeentirepmiodtlutanyIr
                                                           artofthet
                                                                   ineremainslmpait ormumay1m heldincontemptof
     court.I8U.S.C.j3571,3572,36l1,36l2             .
     FxilqretoIuvfineasordered mavsablectvoatptbefollowlne:
                     INTEREST andFENALTIESasapplim bleby1aw Aezmrdngtolastdatoofoffense.
                         Ft)rnffensesxcunineaftern-ember12.1987:
                         NoG TEREST M Eaccnm on5nesunder$2.500.00.
                         Ivrrks!s' rwillaccrtz accordingtotlx FedeolCivilPûst-ludgme Int= stRlfeine td at
                         tl/ ti
                              nx ofxntencing.n isratzch' trëu monthly,Intexstaccm from tlx flrstbusfru sœ y
                         folle ngtl/twow=kDHodaftertbe&teafintisimposed.                 .
                         'ENALTIES oft
                         l0% offin:balanceifpaymentmorethali30o p latr.
                         1511of5% M lxnceifpaymenfITIOR thxnK & yslate.
                         RxordationofaLIEN q%%1lllavtthesanz forceandG ectasataxliea
              3.         Contiauou GARNB HM FN mayapplytmtilyourfintispaii
                  18U.S.C.jj3612,3613
                         lfyouWILLFULLYrofux tnpayyour51w.yx sh llbcsubjodt;anADDITIONALFINE
                         ofnotmorethanthegreakrof$10,
                                                    A nrtwic,et/ unpaidbalanx oftheine;or
                         IMPRISONMENTfornotmor:than1yearorbe .18U.S.C.j361$
'    Case
    Case   1:21-tp-20008 Document
         1:17-mj-03197-JG Document1 1Entered
                                      Enteredonon
                                                FLSD Docket
                                                  FLSD      01/27/2021
                                                       Docket 08/28/2017Page
                                                                         Page1910
                                                                                of of
                                                                                   3911
    s                                    '

        C& e 3:17-cr-O0103-TB8. 3EALED* Document1 Filed 08/01/- . Page9 Of10 PagelD #:9



         RESTITW ION
         Ifyouareconvidd ofanoffenseundorTitle 18,U.S.C.,orun&rceeainairpimcyoffOses,youmayalsobeorderedtonuk    -e
         restitutiontoanyviefim oftlz ofrense,inadditionto,orinlieunfanyctherpena1tyauthorimdbylaw. 18U.S.
                                                                                                         C.j3663
         APPEAI.
         lfm uapptalyourcondce nandthexntenox topayyourflneisstayedpeasingappeal,tbecourtshallrequire:
                          Tktycue ositthee11t1m 511:amotmt(ortheamotmydueuneraninstallrne- scltedule
                          durin:te timecfyourappul)inanescmwaccotmtwi thtbeU.S.DkstridCM Clerk or
                          Givebondforpam entthereof

                 l8U.S.C.j3572(:)
         PA      .



         Ifyouareorderedtollmkepam tntst:theU. S.Distrid CourtClerk'sOfA ,0e1115% cbxksor= ryordm sbouldbemadenawblc
         totlw Clerk-U.S.IM%l
                           ''d CourtaM lliveredtotlv appropdatedivisiœ e celiste belom
                          IIIUISVII.
                                   I.
                                    E:              clark:U. K DistictCaoult
                                                    106GeneSnyH U.    S.Coe oux
                                                    60lWG Brœ way
                                                    Louisville,KY 40202
                                                    502/625-35*
                          BOR ING GREEN:             Clck,U.S.Distt
                                                                  ictCoutt
                                                     l20Federalsuilding
                                                     241FxstMainStreet
                                                   ' Bowi ingGrm KY 42101
                                                     270/393-25*
                          OW ENSBORO:               ClerkU.& Distri
                                                                  d Cotut
                                                    l26Fe eralBlulding
                                                    423Fvzl-rica
                                                    Owensboro,KY 4230l
                                                    270/689.44*
                          PADUCAH;                  Clerk U.S.Distzid Court
                                                    127FederalBuilding
                                                    501Broadway
                                                    Paducak KY 42001
                                                    270/415-64*
         Iftlw e,
                0u11fmdstbatmuhavetbepresentabilitytopay,anor* maydlrectimpdso= ntundlpaymentlsrnpm .
 Case
Case   1:21-tp-20008 Document
     1:17-mj-03197-JG Document1 1Entered
                                  Enteredonon
                                            FLSD Docket
                                              FLSD      01/27/2021
                                                   Docket 08/28/2017Page
                                                                     Page2011
                                                                            of of
                                                                               3911
                                                                          M        .
  Cà '3:17-cr-00103-TBR     EALED* Document1 Filed 08/U1/î                .   Page 10 of10 PagelD #:10
                 QQDBD'':

                   UM TED STATES D ISTRIC T C O UR T
                                  W estem DistrictofKentucky
                                       ImllisvilleDivision

                          TH E LW ITED STATES OF AW M CA
                                                VS.

                                         DAVID PEREZ

                                       O SM ARO RUIZ



                                      IN D IC TG N T

                 Title18U.S.C.jj2;669;1347;1028a:
                 A lding and Abetting;Theftfrom a H ealth C are
                 BenestProgram ;H ealth C are Fraud;
                 Aggravated Identity Theft



                                                                  Foreman


                 Ffle,# fn open courfthis1''day,ofAugusq 2017.

                                                                  Clerk

                 Bail.J




                                                                 F IL E B
                                                                 àdC2 12217
                                                          tls nlsm jcT COtJRT
                                                        WEà/N.DlslKEND CKY
Case 3:17-cr-00103-RGJ-CHL Document 32 Filed 08/16/18 Page 1 of 11 PageID #: 90
Case 1:21-tp-20008 Document 1 Entered on FLSD Docket 01/27/2021 Page 21 of 39
Case 3:17-cr-00103-RGJ-CHL Document 32 Filed 08/16/18 Page 2 of 11 PageID #: 91
Case 1:21-tp-20008 Document 1 Entered on FLSD Docket 01/27/2021 Page 22 of 39
Case 3:17-cr-00103-RGJ-CHL Document 32 Filed 08/16/18 Page 3 of 11 PageID #: 92
Case 1:21-tp-20008 Document 1 Entered on FLSD Docket 01/27/2021 Page 23 of 39
Case 3:17-cr-00103-RGJ-CHL Document 32 Filed 08/16/18 Page 4 of 11 PageID #: 93
Case 1:21-tp-20008 Document 1 Entered on FLSD Docket 01/27/2021 Page 24 of 39
Case 3:17-cr-00103-RGJ-CHL Document 32 Filed 08/16/18 Page 5 of 11 PageID #: 94
Case 1:21-tp-20008 Document 1 Entered on FLSD Docket 01/27/2021 Page 25 of 39
Case 3:17-cr-00103-RGJ-CHL Document 32 Filed 08/16/18 Page 6 of 11 PageID #: 95
Case 1:21-tp-20008 Document 1 Entered on FLSD Docket 01/27/2021 Page 26 of 39
Case 3:17-cr-00103-RGJ-CHL Document 32 Filed 08/16/18 Page 7 of 11 PageID #: 96
Case 1:21-tp-20008 Document 1 Entered on FLSD Docket 01/27/2021 Page 27 of 39
Case 3:17-cr-00103-RGJ-CHL Document 32 Filed 08/16/18 Page 8 of 11 PageID #: 97
Case 1:21-tp-20008 Document 1 Entered on FLSD Docket 01/27/2021 Page 28 of 39
Case 3:17-cr-00103-RGJ-CHL Document 32 Filed 08/16/18 Page 9 of 11 PageID #: 98
Case 1:21-tp-20008 Document 1 Entered on FLSD Docket 01/27/2021 Page 29 of 39
Case 3:17-cr-00103-RGJ-CHL Document 32 Filed 08/16/18 Page 10 of 11 PageID #: 99
 Case 1:21-tp-20008 Document 1 Entered on FLSD Docket 01/27/2021 Page 30 of 39
Case 3:17-cr-00103-RGJ-CHL Document 32 Filed 08/16/18 Page 11 of 11 PageID #: 100
 Case 1:21-tp-20008 Document 1 Entered on FLSD Docket 01/27/2021 Page 31 of 39
   Case 1:21-tp-20008 Document 1 Entered on FLSD Docket 01/27/2021 Page 32 of 39
                          UNITEDSTATESDISTRICTCOURT
                             SOUTHERN DISTRICT OF FLORIDA
                                  PROBATION OFFICE

Connie Irimia                                                                 REPLY TO:
Acting Chief U.S. Probation Officer                                         Southern Centre
Wilkie D. Ferguson, Jr. U.S. Courthouse                                12900 SW 128TH St., Ste. 200
400 North Miami Ave., Ninth Floor South                                   Miami Florida 33186
Miami, Florida 33128                                                         (305) 259-1300


                                           January 15, 2021

Kathryn Jarvis, Chief
United States Probation Officer
United State Probation Office
Gene Snyder U.S. Courthouse
601 West Broadway Room 400
Louisville KY 40202-2238

Attention: Desiree Vidah Akuchie
           United States Probation Officer

                                                   RE: PEREZ, David
                                                       DOCKET NO. 3:17CR00103-JENNINGS
                                                       SD/FL PACTS NO. 3958753
                                                       TRANSFER OF JURISDICTION

Dear Ms. Akuchie:

   Enclosed please find the original Prob 22 Form 22, Transfer of Jurisdiction, signed in Part Two on
January 14, 2021, by The Honorable Kathleen M. Williams, United Sates District Judge, Southern
District of Florida.

    Please file this document with the Clerk of Court for the Western District of Kentucky, Louisville
Division. Please ensure all restitution payment records are also transferred to the Clerk of Court for the
Southern District of Florida.

    Should you have any questions or concerns, please contact this officer at (305) 259-1312.


                                                          Sincerely,

                                                          Charisse Garcia
                                                          United States Probation Officer
CG/dlh
Enclosure(s) as noted

Reviewed and Approved by:           _______________________
                                    Newsetti McInnis, Supervisory
                                    United States Probation Officer
                                    (305) 259-1321
Kentucky Western CM/ECF-DC                           https://ecf.kywd.uscourts.gov/cgi-bin/DktRpt.pl?206298126599706-L_1_0-1
               Case 1:21-tp-20008 Document 1 Entered on FLSD Docket 01/27/2021 Page 33 of 39

                                                                                             CASREF,CLOSED

                                         U.S. District Court
                               Western District of Kentucky (Louisville)
                       CRIMINAL DOCKET FOR CASE #: 3:17-cr-00103-RGJ-CHL-1


         Case title: USA v. Perez et al                           Date Filed: 08/01/2017
                                                                  Date Terminated: 11/20/2018


         Assigned to: Judge Rebecca Grady
         Jennings
         Referred to: Magistrate Judge Colin H.
         Lindsay

         Defendant (1)
         David Perez                              represented by F. Anthony Rubino , III
         TERMINATED: 11/20/2018                                  Law Offices of Anthony Rubino, Esq.,
                                                                 P.A.
                                                                 3915 Utopia Court
                                                                 Coconut Grove, FL 33133
                                                                 305-812-8855
                                                                 Fax: 305-476-8855
                                                                 Email: anthony@rubinolaw.com
                                                                 LEAD ATTORNEY
                                                                 ATTORNEY TO BE NOTICED
                                                                 Designation: Retained

         Pending Counts                                           Disposition
                                                                  Counts: 13-30. IMPRISONMENT: 3
                                                                  months concurrent with one another for a
         18:2 and 669 - PRINCIPALS
                                                                  total of 27 months. SUPERVISED
         (13-15)
                                                                  RELEASE: 2 years. RESTITUTION:
                                                                  941,337.12. SPA FEE: $1,900.
                                                                  Counts: 13-30. IMPRISONMENT: 3
                                                                  months concurrent with one another for a
         18:2 and 1347 - PRINCIPALS
                                                                  total of 27 months. SUPERVISED
         (16-18)
                                                                  RELEASE: 2 years. RESTITUTION:
                                                                  941,337.12. SPA FEE: $1,900.
                                                                  Counts: 13-30. IMPRISONMENT: 3
                                                                  months concurrent with one another for a
         18:2 and 669 - PRINCIPALS
                                                                  total of 27 months. SUPERVISED
         (19-24)
                                                                  RELEASE: 2 years. RESTITUTION:
                                                                  941,337.12. SPA FEE: $1,900.
                                                                  Counts: 13-30. IMPRISONMENT: 3
         18:2 and 1347 - PRINCIPALS
                                                                  months concurrent with one another for a
         (25-30)



1 of 7                                                                                                  1/27/2021, 12:15 PM
Kentucky Western CM/ECF-DC                                 https://ecf.kywd.uscourts.gov/cgi-bin/DktRpt.pl?206298126599706-L_1_0-1
                Case 1:21-tp-20008 Document 1 Entered on FLSD Docket 01/27/2021 Page 34 of 39

                                                                        total of 27 months. SUPERVISED
                                                                        RELEASE: 2 years. RESTITUTION:
                                                                        941,337.12. SPA FEE: $1,900.
                                                                        Count:31. IMPRISONMENT: 24 months
                                                                        consecutive with Counts 13-30 for a total
         18:2 and 1028A - PRINCIPALS                                    of 27 months. SUPERVISED RELEASE:
         (31)                                                           1 year for a total of 2 years.
                                                                        RESTITUTION: 941,337.12. SPA FEE:
                                                                        $1,900.

         Highest Offense Level (Opening)
         Felony

         Terminated Counts                                              Disposition
         18:2 and 669 - PRINCIPALS
                                                                        Dismissed
         (1-6)
         18:2 and 1347 - PRINCIPALS
                                                                        Dismissed
         (7-12)
         18:2 and 1028A - PRINCIPALS
                                                                        Dismissed
         (32-33)

         Highest Offense Level (Terminated)
         Felony

         Complaints                                                     Disposition
         None



         Plaintiff
         USA                                            represented by David R. Weiser
                                                                       U.S. Attorney Office - Louisville
                                                                       717 W. Broadway
                                                                       Louisville, KY 40202
                                                                       502-625-7068
                                                                       Fax: 502-582-5097
                                                                       Email: david.weiser@usdoj.gov
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED
                                                                       Designation: Retained


         Date Filed      #   Docket Text
         08/01/2017      1 INDICTMENT as to Seal 1 (1) count(s) 1-6, 7-12, 13-15, 16-18, 19-24, 25-30, 31-33,
                           Seal 2 (2) count(s) 1-6, 7-12, 13-15, 16-18, 19-24, 25-30, 31-33. (DAK) (Entered:
                           08/01/2017)



2 of 7                                                                                                        1/27/2021, 12:15 PM
Kentucky Western CM/ECF-DC                                   https://ecf.kywd.uscourts.gov/cgi-bin/DktRpt.pl?206298126599706-L_1_0-1
             Case 1:21-tp-20008 Document 1 Entered on FLSD Docket 01/27/2021 Page 35 of 39

         08/01/2017      2 Case Assignment (Random Selection): Case Assigned to Judge David J. Hale.
                           Magistrate Judge Dave Whalin. (DAK) (Entered: 08/01/2017)
         08/01/2017      3 TEXT ORDER by Judge David J. Hale on 8/1/2017; IT IS ORDERED that Judge
                           David J. Hale RECUSES from this matter and the action is REASSIGNED to the
                           docket of Senior Judge Thomas B. Russell for all further proceedings. Counsel are
                           requested to change the criminal action number to reflect the initials TBR on all future
                           pleadings.

                              This Notice of Electronic Filing is the Official ORDER for this entry. No document is
                                                                      attached.

                             cc:counsel, Judge Russell (MLG) (Entered: 08/01/2017)
         08/01/2017      4 Case Re-Assignment (Random Selection): Case Re-Assigned to Senior Judge Thomas
                           B. Russell. (MLG) (Entered: 08/01/2017)
         08/01/2017      5 NOTICE OF ATTORNEY APPEARANCE David R. Weiser appearing for USA.
                           (DAK) (Entered: 08/01/2017)
         08/01/2017      7 UNREDACTED DOCUMENT re 1 Indictment (DAK) (Entered: 08/01/2017)
         08/01/2017      8 MOTION to Seal Case by USA. (DAK) (Entered: 08/01/2017)
         08/01/2017      9 ORDER by Magistrate Judge Colin H. Lindsay on 8/1/2017 granting 8 Motion to Seal
                           Case (DAK) (Entered: 08/01/2017)
         08/01/2017     10 Sealed Document (DAK) (Entered: 08/01/2017)
         08/25/2017          Arrest of Seal 1 in SD/FL (Miami). (KJA) (Entered: 08/31/2017)
         08/25/2017          PSB Bond Entered as to David Perez in amount of $ 50,000, (KJA) (Entered:
                             08/31/2017)
         08/30/2017     12 Rule 5/40 Documents Received from SD/FL (Miami), Case Number 1:17MJ-3197-JG-1
                           as to David Perez (KJA) (Entered: 08/31/2017)
         08/31/2017          Case unsealed as to Seal 1, Seal 2 (KJA) (Entered: 08/31/2017)
         09/07/2017     13 TEXT ORDER by Magistrate Judge Colin H. Lindsay on 9/7/2017 as to David Perez.
                           Initial Appearance and Arraignment set for 9/20/2017 01:30 PM in Louisville
                           Courtroom before Magistrate Judge Colin H. Lindsay.

                              This Notice of Electronic Filing is the Official ORDER for this entry. No document is
                                                                      attached.

                             cc: USA, USP, Anthony Rubino, counsel for defendant (TLB) (Entered: 09/07/2017)
         09/20/2017     14 MOTION for F. Anthony Rubino, III to Appear Pro Hac Vice Filing fee $ 125. by
                           David Perez. (Attachments: # 1 Certificate of Good Standing) (KJA) (Entered:
                           09/20/2017)
         09/20/2017     15 TEXT ORDER Signed by Senior Judge Thomas B. Russell on 9/20/2017 granting 14
                           Motion to Appear Pro Hac Vice, attorney F. Anthony Rubino, III as to David Perez (1)

                              This Notice of Electronic Filing is the Official ORDER for this entry. No document is
                                                                      attached.



3 of 7                                                                                                          1/27/2021, 12:15 PM
Kentucky Western CM/ECF-DC                                  https://ecf.kywd.uscourts.gov/cgi-bin/DktRpt.pl?206298126599706-L_1_0-1
             Case 1:21-tp-20008 Document 1 Entered on FLSD Docket 01/27/2021 Page 36 of 39


                             cc: Counsel(KJA) (Entered: 09/20/2017)
         09/20/2017     16 Acknowledgment of Right to Appointment of Counsel by David Perez. (KJA) (Entered:
                           09/21/2017)
         09/20/2017     17 NOTICE OF ATTORNEY APPEARANCE: F. Anthony Rubino, III appearing for
                           David Perez (KJA) (Entered: 09/21/2017)
         09/20/2017          Proceedings held before Magistrate Judge Colin H. Lindsay:Arraignment as to David
                             Perez (1) Count 1-6,7-12,13-15,16-18,19-24,25-30,31-33 held on 9/20/2017, Initial
                             Appearance as to David Perez held on 9/20/2017 (Tape #Digitally Recorded.) (KJA)
                             (Entered: 09/21/2017)
         09/21/2017     18 ORDER by Magistrate Judge Colin H. Lindsay on 9/21/2017; as to David Perez;
                           Telephonic Further Proceeding set for 10/31/2017 at 10:15 AM EST before Senior
                           Judge Thomas B. Russell. cc:counsel (KJA) (Entered: 09/21/2017)
         10/17/2017     19 Unopposed MOTION for a Protective Order by USA as to David Perez. (Attachments:
                           # 1 Proposed Order) (Weiser, David) (Entered: 10/17/2017)
         10/19/2017     20 ORDER Signed by Senior Judge Thomas B. Russell on 10/19/2017 granting 19 Motion
                           for agreed protective order as to David Perez (1) cc: Counsel(KJA) (Entered:
                           10/19/2017)
         11/07/2017     21 Order for proceedings held before Senior Judge Thomas B. Russell: Telephonic Further
                           Proceedings Hearing as to David Perez held on 10/31/2017, Telephonic Further
                           Proceeding set for 1/12/2018 at 10:30 AM before Senior Judge Thomas B. Russell.
                           (Court Reporter Terri Turner.) cc:counsel (KJA) (Entered: 11/07/2017)
         01/11/2018     22 ORDER by Senior Judge Thomas B. Russell on 1/11/2018; as to David Perez
                           Telephonic Further Proceeding set for 1/25/2018 at 10:15 AM before Senior Judge
                           Thomas B. Russell. cc:counsel (KJA) (Entered: 01/11/2018)
         01/29/2018     23 Order for proceedings held before Senior Judge Thomas B. Russell: Telephonic Further
                           Proceedings Hearing as to David Perez held on 1/25/2018, Telephonic Further
                           Proceeding set for 3/9/2018 at 12:30 PM before Senior Judge Thomas B. Russell.
                           (Court Reporter Terri Turner.) cc:counsel (KJA) (Entered: 01/29/2018)
         03/15/2018     24 Order for proceedings held before Senior Judge Thomas B. Russell: Telephonic Further
                           Proceedings Hearing as to David Perez held on 3/9/2018, Telephonic Further
                           Proceeding set for 4/19/2018 at 11:30 AM before Senior Judge Thomas B. Russell.
                           (Court Reporter Terri Turner.) cc:counsel (KJA) (Entered: 03/15/2018)
         04/18/2018     25 ORDER by Senior Judge Thomas B. Russell on 4/18/2018 as to David Perez: Due to
                           the Court's schedule, the telephonic further proceedings set on 4/19/2018 is
                           CANCELLED and is reset for 5/1/2018 at 10:15 AM before Senior Judge Thomas B.
                           Russell. cc: counsel (JM) (Entered: 04/18/2018)
         04/25/2018     26 TEXT ORDER by Chief Judge Joseph H. McKinley, Jr., Pursuant to GO 2018-03, Case
                           reassigned to Judge Rebecca G. Jennings for all further proceedings. Senior Judge
                           Thomas B. Russell no longer assigned to case. cc:counsel (MLG) (Entered: 04/25/2018)
         04/30/2018     27 ORDER by Judge Rebecca G. Jennings (EBOC) on 4/27/2018 as to David Perez.
                           Telephonic Status Conference set for 6/6/2018 at 11:00 AM before Judge Rebecca G.
                           Jennings. cc: Counsel (MEJ) (Entered: 04/30/2018)



4 of 7                                                                                                         1/27/2021, 12:15 PM
Kentucky Western CM/ECF-DC                                   https://ecf.kywd.uscourts.gov/cgi-bin/DktRpt.pl?206298126599706-L_1_0-1
             Case 1:21-tp-20008 Document 1 Entered on FLSD Docket 01/27/2021 Page 37 of 39

         06/08/2018     28 MEMORANDUM OF CONFERENCE AND ORDER for proceedings held before
                           Judge Rebecca Grady Jennings. Status Conference as to David Perez held on 6/6/2018.
                           Telephonic Status Conference set for 6/27/2018 at 11:00 AM before Judge Rebecca
                           Grady Jennings. The Court will initiate the call. The period of delay from 6/6/2018 to
                           6/27/2018 is excludable in computing the time within which the trial must commence
                           under the Speedy Trial Act. cc: Counsel (MEJ) (Entered: 06/08/2018)
         06/28/2018     29 MEMORANDUM OF CONFERENCE AND ORDER for proceedings held before
                           Judge Rebecca Grady Jennings. Telephonic Status Conference as to David Perez held
                           on 6/27/2018. Change of Plea Hearing set for 8/16/2018 at 2:30 PM in Louisville
                           Courtroom before Judge Rebecca Grady Jennings. The period of delay from June 27,
                           2018 to 8/16/2018 is excludable in computing the time within which the trial must
                           commence under the Speedy Trial Act. (Court Reporter: April Dowell.) cc: Counsel
                           (MEJ) (Entered: 06/28/2018)
         08/10/2018     30 TEXT ORDER by Judge Rebecca Grady Jennings on 8/10/2018; as to David Perez re
                           29 Status Conference, due to the Court's trial schedule, this matter is REFERRED to
                           Magistrate Judge Colin H. Lindsay for a change of plea hearing pursuant to 28 USC
                           636(b)(1)(A), (Change of Plea Hearing set for 8/16/2018 at 02:30 PM in Louisville
                           Courtroom before Magistrate Judge Colin H. Lindsay.)

                              This Notice of Electronic Filing is the Official ORDER for this entry. No document is
                                                                      attached.
                             </p cc:counsel, USP, CM-CHL. (ARM) Modified on 8/10/2018 (ARM). Modified on
                             8/10/2018 (ARM). (Entered: 08/10/2018)
         08/16/2018     31 CONSENT to Rule 11 for Guilty Plea as to David Perez. (MEJ) (Entered: 08/17/2018)
         08/16/2018     32 PLEA AGREEMENT as to David Perez. (MEJ) (Entered: 08/17/2018)
         08/16/2018     33 SEALED Supplemental Plea Agreement re 32 Plea Agreement. (MEJ) (Entered:
                           08/20/2018)
         08/16/2018          PROCEEDINGS held before Magistrate Judge Colin H. Lindsay. Change of Plea
                             Hearing as to David Perez held on 8/16/2018 (Court Reporter: Dena Legg.) (MEJ)
                             (Entered: 08/21/2018)
         08/20/2018     34 SEALED ORDER by Magistrate Judge Colin H. Lindsay on 8/20/2018. cc: USM-
                           Email, USA, USP (MEJ) (Entered: 08/20/2018)
         08/20/2018     35 Sealed Document (MEJ) (Entered: 08/20/2018)
         08/21/2018     36 REPORT AND RECOMMENDATIONS by Magistrate Judge Colin H. Lindsay on
                           8/20/2018; as to David Perez. The undersigned recommends that the pleas of guilty be
                           accepted, and that the defendant be adjudged guilty as to Counts 13 through 31 in the
                           Indictment and have sentence imposed accordingly. Sentencing set for 11/15/2018 at
                           1:30 PM in Louisville Courtroom before Judge Rebecca Grady Jennings. Objections to
                           R&R due by 9/4/2018. The defendant shall remain on his current bond pending further
                           order of the Court. cc: Counsel, USA, USP (MEJ) (Entered: 08/21/2018)
         08/21/2018          Arrest of David Perez in the Southern District of Florida. (MEJ) (Entered: 08/23/2018)
         08/22/2018     37 Rule 5 Documents Received from Southern District of Florida, Case Number 1:18-
                           MJ-3257 as to David Perez. (MEJ) (Entered: 08/23/2018)




5 of 7                                                                                                          1/27/2021, 12:15 PM
Kentucky Western CM/ECF-DC                                   https://ecf.kywd.uscourts.gov/cgi-bin/DktRpt.pl?206298126599706-L_1_0-1
             Case 1:21-tp-20008 Document 1 Entered on FLSD Docket 01/27/2021 Page 38 of 39

         09/13/2018     39 WAIVER OF BOND REVOCATION HEARING by David Perez. (MEJ) (Entered:
                           09/14/2018)
         09/14/2018     38 ORDER ON VIOLATION OF BOND PETITION for proceedings held before
                           Magistrate Judge Colin H. Lindsay (EBOC). Bond Revocation Hearing set for
                           9/18/2018 at 1:00 PM in Louisville Courtroom before Magistrate Judge Colin H.
                           Lindsay. The defendant be remanded to the custody of the United States Marshal
                           pending further order of the Court. cc: Counsel, USP (MEJ) (Entered: 09/14/2018)
         09/14/2018     40 ORDER ACCEPTING REPORT AND RECOMMENDATION CONCERNING PLEA
                           OF GUILTY AND NOTICE OF SENTENCING Signed by Judge Rebecca Grady
                           Jennings on 9/14/2018. Report and Recommendations re 36 Report and
                           Recommendations as to David Perez (1) is adopted. The Court accepts the Defendant's
                           plea of guilty as to Counts 13-31 of the Indictment, pursuant to a Rule 11(c)(1)(B) plea
                           agreement executed by all parties to this action. Sentencing set for 11/14/2018 at 10:00
                           AM in Louisville Courtroom before Judge Rebecca Grady Jennings. Defendant has
                           recently been arrested and will be held in the custody of the United States Marshal
                           pending further orders [DE 34, 37]. See Order for details. cc: Counsel, USP (MEJ)
                           (Entered: 09/14/2018)
         09/17/2018     41 ORDER by Magistrate Judge Colin H. Lindsay on 9/17/2018, as to David Perez. The
                           Bond revocation hearing scheduled for 9/18/2018 is REMANDED from the Court's
                           docket. The bond set on 9/21/2017 is REVOKED. Defendant is remanded to the
                           custody of the United States Marshals Service. cc: USA, Counsel, USP (KD) (Entered:
                           09/17/2018)
         10/11/2018     42 DISCLOSURE PRESENTENCE INVESTIGATION REPORT as to David Perez
                           Counsel shall refer to the Court's website:http://www.kywd.uscourts.gov/e-filing
                           Re:How Do I View Restricted Documents. (Attachments: # 1 Cover Sheet) (cdc)
                           (Entered: 10/11/2018)
         11/01/2018     43 FINAL PRESENTENCE INVESTIGATION REPORT (including addendum) as to
                           David Perez Counsel shall refer to the Court's website:http://www.kywd.uscourts.gov/e-
                           filing Re:How Do I View Restricted Documents. (Attachments: # 1 Addendum) (cdc)
                           (Entered: 11/01/2018)
         11/09/2018     44 SENTENCING MEMORANDUM for David Perez by USA. (Weiser, David) (Entered:
                           11/09/2018)
         11/14/2018     45 ACKNOWLEDGMENT OF WAIVER OF APPEAL RIGHTS by David Perez (JM)
                           (Entered: 11/15/2018)
         11/14/2018     47 PROCEEDINGS held before Judge Rebecca Grady Jennings. Sentencing held on
                           11/14/2018. (Court Reporter: April Dowell.) (MEJ) (Entered: 11/16/2018)
         11/15/2018     46 AGREED ORDER OF RESTITUTION by Judge Rebecca Grady Jennings on
                           11/14/2018 as to David Perez. Defendant is sentenced and ordered to pay restitution in
                           the amount of $941,337.12. The defendant is jointly and severally liable for this debt
                           with co-defendant Osmaro Ruiz. The Defendant is also required to pay a Special
                           Penalty Assessment in the amount of $1,900. cc: counsel, Finance (JM) (Entered:
                           11/15/2018)
         11/20/2018     48 JUDGMENT and COMMITMENT ORDER by Judge Rebecca Grady Jennings on
                           11/19/2018; as to David Perez (1): Count(s) 1-6, 32-33, 7-12, Dismissed. Count(s)
                           13-15, 16-18, 19-24, 25-30, Counts: 13-30. IMPRISONMENT: 3 months concurrent


6 of 7                                                                                                          1/27/2021, 12:15 PM
Kentucky Western CM/ECF-DC                                       https://ecf.kywd.uscourts.gov/cgi-bin/DktRpt.pl?206298126599706-L_1_0-1
              Case 1:21-tp-20008 Document 1 Entered on FLSD Docket 01/27/2021 Page 39 of 39

                             with one another for a total of 27 months. SUPERVISED RELEASE: 2 years.
                             RESTITUTION: 941,337.12. SPA FEE: $1,900. Count 31: IMPRISONMENT: 24
                             months consecutive with Counts 13-30 for a total of 27 months. SUPERVISED
                             RELEASE: 1 year for a total of 2 years. RESTITUTION: 941,337.12. SPA FEE:
                             $1,900. cc: Counsel, USA Forfeiture, Finance (MEJ) (Entered: 11/20/2018)
          11/20/2018    49 Statement of Reason(Sealed) re: 48 Judgment and Commitment. cc:USA/Applicable
                           Counsel (MEJ) (Entered: 11/28/2018)
          01/12/2021    50 COURT ORDERED PAYMENT PLAN signed by Judge Rebecca Grady Jennings on
                           1/12/2021 as to David Perez. cc: Counsel, Finance, Clerk (SMJ) (Entered: 01/12/2021)
          01/12/2021    51 Notice to Southern District of Florida of a Transfer of Jurisdiction request as to David
                           Perez. Jurisdiction will be transferred upon Court's acceptance. (SMJ) (Entered:
                           01/12/2021)



                                                  PACER Service Center
                                                      Transaction Receipt
                                                        01/27/2021 09:22:29
                               PACER
                                              janierarellano:6294994:0 Client Code:
                               Login:
                                                                      Search          3:17-cr-00103-
                               Description:   Docket Report
                                                                      Criteria:       RGJ-CHL
                               Billable
                                              6                       Cost:           0.60
                               Pages:
                                                                      Exempt
                               Exempt flag: Exempt                                    Always
                                                                      reason:


         PACER fee: Exempt




7 of 7                                                                                                              1/27/2021, 12:15 PM
